Citation Nr: 1011859	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-12 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma

THE ISSUE

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of a service-
connected disability.



REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision, by the Muskogee, Oklahoma, Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for coronary artery disease, status post 
myocardial infarction with coronary stent placement and 
entitlement to a TDIU.  In March 2007, the RO confirmed the 
denial of a TDIU.  The Veteran perfected a timely appeal to 
those decisions.  

In June 2009, the Board remanded the case to the RO in order 
to afford the Veteran a personal hearing before a Member of 
the Board at the RO.  

In November 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge (VLJ) sitting at 
the RO.  A transcript of this hearing has been prepared and 
associated with the claims folder.  At the hearing, the 
Veteran submitted additional evidence along with a waiver of 
original jurisdiction.  38 C.F.R. § 20.1304 (2009).  

Unfortunately, however, further development of the evidence 
is required before the Board can adjudicate the Veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) requires that VA 
must provide notice that informs the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  S/C for coronary artery disease, secondary to PTSD.

The Veteran maintains that his coronary artery disease 
developed as a result of stress caused by his service-
connected PTSD.  At his personal hearing in November 2009, 
the Veteran indicated that he has had hypertension ever since 
his return from military service.  It was noted that he was 
treated by Dr. Kay shortly after his return from the 
military.  He was on continuous medication for hypertension 
until he suffered the heart attack in 1998 and the doctor put 
in the stents.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Of record is a statement from Dr. Norma Sneed, dated in March 
2006, wherein she indicated that the Veteran has been her 
patient for more than 20 years.  She stated that she 
performed the Veteran's yearly physicals and he showed signs 
of cardiac problems.  Dr. Sneed recalled that the Veteran 
complained of high anxiety, nervousness, and migraines due to 
stress.  Dr. Sneed stated that she believed that it was more 
than likely that stress caused the Veteran's cardiac arrest 
in 1998.  

In a statement dated in June 2007, Dr. Richard Doner 
indicated that he treated the Veteran for approximately 4 
years after his discharge from the Navy in 1969.  The Veteran 
was treated for nervousness and hypertension due to what he 
believed to be PTSD.  Dr. Doner further stated that, after 
reviewing the Veteran's records from the past, primarily from 
his family information on studies connected to PTSD and CHV, 
it was his opinion that "most likely the Veteran's CHD is 
causing his heart attack in 1998 may have well been due to 
years of trying to cope with PTSD."  

In a statement dated in July 2007, Dr. Felix R. Kay stated 
that the Veteran has been treated for high blood pressure and 
severe stress disorder.  Dr. Kay noted that the major medical 
ailments which have befallen the Veteran represent from an 
encephalopathy, cardiac heart disease and residual 
psychiatric viewpoint a disaster for him and his wife.  Dr. 
Kay stated that it was his opinion that the Veteran' cardiac 
disease is more than likely or largely due to his long 
standing post-traumatic stress disorder.  

Also of record is an addendum to a March 19, 2008 medical 
opinion from Dr. Udho Thadani, dated March 28, 2008, 
indicating that the addendum was in response to Dr. Beck's 
note dated March 24, 2008.  However, the record does not 
contain a note dated in March 2008 from Dr. Beck or any other 
communication from Dr. Beck.  Similarly, a VA examination 
document, dated April 1, 2008, indicates that the report 
would be placed in the claims folder.  After a careful review 
of the record, the Board observes that this report is not 
associated with the claims file.  Thus, the Board finds that 
a remand is necessary to attempt to obtain a copy of the note 
from Dr. Beck as well as a copy of the VA examination 
conducted on April 1, 2008.  

B.  TDIU.

In this case, the Board finds the claim for a TDIU is 
inextricably intertwined with the claim for entitlement to 
service connection for coronary artery disease secondary to 
PTSD currently appeal; therefore, it must be remanded with 
the service connection claim discussed above for additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The Veteran asserts that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  A 
total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2009).  

In the present case, the Veteran is service-connected for 
post-traumatic stress disorder (PTSD) evaluated as 70 percent 
disabling.  Thus, under 38 C.F.R. § 4.16(a), consideration 
for TDIU is warranted.  

Upon review of the evidence, the Board finds that a VA 
medical examination and opinion as to whether the Veteran is 
unemployable is necessary to fairly adjudicate the Veteran's 
claim.  The Court of Appeals for Veterans Claims (Court) has 
indicated that, in essence, the unemployability question, 
that is, the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment generally shall be 
deemed to exist when a Veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (including but not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a).  

It is also unclear whether the Veteran's employment is 
limited by his service-connected PTSD.  At his personal 
hearing, the Veteran indicated that his supervisor indicated 
that he was never promoted because he had control issues.  

In this regard, the Board notes that the record is devoid of 
a medical opinion as to whether the Veteran is unable to 
secure and maintain gainful employment (physical or 
sedentary) in light of his service-connected PTSD.  As stated 
by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Therefore, 
since the Board cannot adequately determine from the existing 
record how the Veteran's PTSD affects his employability, the 
Board finds that a VA examination is necessary to paint a 
more complete picture of the Veteran's limitations on 
employment.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should contact the Veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
heart disease.  Of particular interest is 
a note from Dr. Beck at the Oklahoma VA 
medical center, dated March 24, 2008, as 
well as the report a VA examination 
conducted on April 1, 2008.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.  

2.  If the April 2008 examination report 
cannot be located, the Veteran should be 
afforded a VA examination performed by 
the appropriate cardiology specialist to 
determine the nature and etiology of his 
coronary artery disease.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician performing the examination for 
a thorough review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  Following 
review of the claims folder and an 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
it is as least as likely as not (50 
percent probability or greater) that the 
Veteran's heart disease is caused or 
aggravated by the Veteran's service-
connected PTSD.  The supporting rationale 
for all opinions expressed must also be 
provided.  

3.  The RO must afford the veteran a VA 
examination to determine the impact of 
his service-connected disability on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Based on the review 
of the claims file, the examiner must 
provide an opinion as to the effects of 
the veteran's service-connected 
disability on his ability to obtain and 
maintain gainful employment.  

4.  Thereafter, the RO should 
readjudicate the Veteran's claims for 
service connection for coronary artery 
disease, secondary to PTSD and TDIU on 
the basis of all evidence of record and 
all applicable laws and regulations.  If 
this determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law. No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
L. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).  


